DETAILED ACTION
                                                            Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration.

                                                       Oath/Declaration
2.	Oath and declaration filed on 11/29/2021 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/10/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-22 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, which include, a  heterogeneous visual acuity chart and  the heterogeneous visual acuity chart is a size illusion chart composed of a heterogeneous reference zone and at least two types of optotypes of different sizes and the heterogeneous reference zone is used to cause an incorrect identification on the  at least two types of optotypes of different sizes and the incorrect identification is to make a small-sized  optotype visually appear not to be smaller than a large-sized 
The closest reference Lesmes (2019/0038125 A1) discloses system and methods for testing and analysis of visual acuity and its change an acuity model and Carson et al (2018/0296089 A1) discloses plurality optotype and different size. None of the reference alone or in a combination discloses a heterogeneous reference zone and at least two types of optotypes of different sizes and the heterogeneous reference zone is used to cause an incorrect identification on the at least two types of optotypes of different sizes and the incorrect identification is to make a small-sized optotype visually appear not to be smaller than a large-sized .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/4/2022